DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 3, 5, 7, 9, 18, 20 and 33 are acknowledged by the examiner. 
The cancelation of claims 2, 14, 17, 19, 21-32 and 36-41 are acknowledged by the examiner. 
The addition of claims 42-44 are acknowledged by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15, 16, 18, 20, 33-35 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11, 15, 16, 33-35 and 42-44, the claims recites the term “substantially” is a relative term which renders the claim indefinite and it is not clear what the applicant is considering.  For example, the independent claim 1 recites conduits “of substantially equal length” and the dependent claim 18 recites that the lengths of the conduits are “within 
Regarding claim 1, it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim.  The examiner notes that based on the figures, it appears that the valve structure (182) is located closer to a pair of the air actuated brake assemblies than the other pair of the air actuated brake assemblies, thus it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim and what the applicant is considering.  Appropriate correction is required.  
	Regarding claim 18, the parent claim 17 recites the valve structure is being located substantially equidistant to each of the air actuated brake assemblies, and thus it is not clear how the conduits are having different lengths and what the applicant is considering.  The examiner further notes that the parent claim 1 recites an air actuated brake system and the dependent claim 18 recites a slider suspension system in the preamble.  Therefore, it is not clear if a brake system or a slider system is claimed.  Appropriate correction is required.  
Regarding claim 20, the parent claim 17 recites the valve structure is being located substantially equidistant to each of the air actuated brake assemblies, and thus it is not clear how the conduits are having different lengths and what the applicant is considering.  The examiner further notes that the parent claim 1 recites an air actuated brake system and the dependent claim 18 recites a slider suspension system in the preamble.  Therefore, it is not clear if a brake system or a slider system is claimed.  Appropriate correction is required.  
Regarding claims 33 and 35, it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim.  The examiner notes that based on the figures, it appears that the valve structure (182) is located closer to a pair of the air actuated brake assemblies than the other pair of the air actuated brake assemblies, thus it is not clear how the valve structure is being located 
Regarding claim 42, it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim.  The examiner notes that based on the figures, it appears that the valve structure (182) is located closer to a pair of the air actuated brake assemblies than the other pair of the air actuated brake assemblies, thus it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim and what the applicant is considering.  Appropriate correction is required.  
Regarding claim 43, it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim.  The examiner notes that based on the figures, it appears that the valve structure (182) is located closer to a pair of the air actuated brake assemblies than the other pair of the air actuated brake assemblies, thus it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim and what the applicant is considering.  Appropriate correction is required.  
Regarding claim 44, it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim.  The examiner notes that based on the figures, it appears that the valve structure (182) is located closer to a pair of the air actuated brake assemblies than the other pair of the air actuated brake assemblies, thus it is not clear how the valve structure is being located substantially equidistant to each of the air actuated brake assemblies as recited in the claim and what the applicant is considering.  Appropriate correction is required.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ehrich et al. (US 6,264,286 B1). 
Regarding claim 1, Ehrich et al. discloses an air actuated brake system (fig. 2) for use on a heavy-duty vehicle in which the heavy-duty vehicle has a frame, the air actuated brake system comprising: 
a first pair of air actuated brake assemblies (40, 52), each of the first pair of air actuated brake assemblies mounted to a respective end portion of a first axle, the first axle being supported by the frame; 
a second pair of air actuated brake assemblies (40, 52), each of the second pair of air actuated brake assemblies mounted to a respective end portion of a second axle, the second axle being supported by the frame; 
a source of pressurized air (50); 
valve structure (48) in fluid communication with the source of pressurized air (50), the first pair of air actuated brake assemblies and the second pair of air actuated brake assemblies, 
conduits (note the conduits connecting the valve structure 48 with the reservoir 50 and the brake assemblies 52) of substantially equal length, each of the conduits fluidly connecting the valve structure with the first pair of air actuated brake assemblies and the second pair of air actuated brake assemblies to actuate the air actuated brake assemblies; and 
substantially equal pressurized air is supplied to each of the air actuated brake assemblies at substantially the same time to balance braking (note the brake assemblies are connected to the valve structure 48 via conduits and positioned in substantially equal distance from the valve structure 48, wherein thus the brake assemblies receive same fluid pressure at the same time via the substantially equal length conduits from the valve structure).
Re-claim 13, Ehrich et al. discloses each of the air actuated brake assemblies comprises a disc brake assembly (note col. 1, lines 8-16).
Re-claim 15, Ehrich et al. discloses the source of pressurized air comprises a reservoir tank (50) supported by the frame and has an outlet located adjacent the valve structure (48) and substantially central to each of the air actuated brake assemblies (note fig. 2).
Re-claim 16, Ehrich et al. discloses substantially equal pressurized air is supplied to each of the air actuated brake assemblies at substantially the same time to balance braking (note the brake assemblies are connected to the valve structure 48 via conduits and are being in equidistant from the valve structure 48, wherein thus the brake assemblies receive same fluid pressure at the same time).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US 6,264,286 B1) in view of Vaughan et al. (US 2018/0361815 A1). 
Regarding claim 11, as set forth above, Ehrich et al. discloses all claimed limitations but fails to explicitly disclose the conduits to have substantially equal inner diameters as claimed.  However, Vaughan et al. discloses a similar air actuated system comprising a plurality of conduits, each of the plurality of conduits having substantially equal length and inner diameter 
Regarding claim 44, Ehrich et al. discloses an air suspension system assembly (fig. 2) for a heavy-duty vehicle (note the heavy-duty vehicle in col. 1, lines 5-7) having an air actuated brake system, the slider suspension system comprising: 
a frame (note the frame 32, 34, 36, and 38 in fig. 2); 
a first pair of air actuated brake assemblies (52), each of the first pair of air actuated brake assemblies being mounted to respective end portions of a first axle, the first axle being supported by the frame; 
a second pair of air actuated brake assemblies (52), each of the second pair of air actuated brake assemblies bring mounted to respective end portions of a second axle, the second axle being supported by the frame; 
a source of pressurized air (50); 
valve structure (48) in fluid communication with the source of pressurized air, the valve structure being located substantially equidistant to and in fluid communication with each of the air actuated brake assemblies; and 
a plurality of conduits (note the conduits connecting the valve structure 48 with the reservoir 50 and the brake assemblies 52), each of the plurality of conduits fluidly connecting the valve structure with each of the first pair of air actuated brake assemblies and each of the 
As set forth above, Ehrich et al. discloses all claimed limitations but fails to explicitly disclose the providing substantially equal volume as claimed.  However, Vaughan et al. discloses a similar air actuated system comprising a plurality of conduits, each of the plurality of conduits having substantially equal length and inner diameter and fluidly connecting the valve structure with each of the first pair of air actuated brake assemblies and each of the second pair of air actuated brake assemblies to actuate all of the air actuated brake assemblies by supplying the substantially the same volume and/or pressure of air at the same pressure to each of the air actuated brake assemblies at substantially the same time to balance braking (note the lines 12-15 and also note [0079]-[0084]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Ehrich et al. to provide substantially equal volume as taught by Vaughan et al. will further balance and improve the operation of the system.   

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US 6,264,286 B1).
Regarding claim 18, Ehrich et al. discloses all claimed limitations as set forth above including the plurality of conduits having the same length but fails to explicitly disclose the lengths of the conduits are within about 50 percent of one another.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the range of the length of the conduits as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art will make brake arrangement less complex, lower in cost and easier 
Regarding claim 20, Ehrich et al. discloses all claimed limitations as set forth above including the plurality of conduits having the same length but fails to explicitly disclose the lengths of each of a first pair of conduits is in a range of about 3.0 feet to about 4.0 feet and the length of each of a second pair of conduits is in the range of about 3.5 feet to about 4.5 feet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the range of the length of the conduits as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art will make brake arrangement less complex, lower in cost and easier and more convenient to install, troubleshoot, service and maintain while optimizing the braking operation of the brake assemblies and make the braking operation more reliable.

Claims 1, 3-11, 13 , 15 , 16 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ezoe et al. (US 2015/0158471 A1) in view of Vaughan et al. (US 2018/0361815 A1). 
Regarding claim 1, Ezoe et al. discloses an air actuated brake system (110 in fig. 11) for use on a heavy-duty vehicle in which the heavy-duty vehicle has a frame, the air actuated brake system comprising: 
a first pair of air actuated brake assemblies (113, 114), each of the first pair of air actuated brake assemblies mounted to a respective end portion of a first axle, the first axle being supported by the frame; 
a second pair of air actuated brake assemblies (123, 124), each of the second pair of air actuated brake assemblies mounted to a respective end portion of a second axle, the second axle being supported by the frame; 

valve structure (112, 122, 142) in fluid communication with the source of pressurized air, the first pair of air actuated brake assemblies and the second pair of air actuated brake assemblies, the valve structure being located substantially equidistant to each of the air actuated brake assemblies (note the distance between the valve structure 142 and the brake assemblies 113, 123, 114 and 124 shown in fig. 11); and 
conduits (note the brake lines connecting the valve unit to the brake assemblies as shown in fig. 11 and also note [0135]), each of the conduits fluidly connecting the valve structure with the first pair of air actuated brake assemblies and the second pair of air actuated brake assemblies to actuate the air actuated brake assemblies; and 
substantially equal pressurized air is supplied to each of the air actuated brake assemblies at substantially the same time to balance braking (note the valve unit is configured to provide equal amount of pressure to the brake assemblies; [0141]).
Ezoe et al. fails to explicitly disclose the conduits to have substantially equal length and substantially equal inner diameters as claimed.  However, Vaughan et al. discloses a similar air actuated system comprising a plurality of conduits, each of the plurality of conduits having substantially equal length and inner diameter and fluidly connecting the valve structure with each of the first pair of air actuated brake assemblies and each of the second pair of air actuated brake assemblies to actuate all of the air actuated brake assemblies by supplying the substantially the same volume and/or pressure of air at the same pressure to each of the air actuated brake assemblies at substantially the same time to balance braking (note the lines 12-15 and also note [0079]-[0084]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conduits of Ezoe et al. to have substantially equal length and diameters as taught by Vaughan et al. will further allow to provide a balanced volume and/or pressure to the system and thus improving the operation of the system.   

Re-claim 3, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-[0164] and [0179]-[0184] of Ezoe et al. and [0079]-[0084] of Vaughan et al.) but fails to explicitly disclose the pressure differential among all of the plurality of conduits is less than 0.80 psi at a time of 0.10 second after the start of a 60 psi pressure being applied from the valve structure to the conduits as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to optimize the braking operation of the brake assemblies and make the braking operation more reliable.   
Re-claim 4, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-[0164] and [0179]-[0184] of Ezoe et al. and [0079]-[0084] of Vaughan et al.) but fails to explicitly disclose the pressure differential among all of the plurality of conduits is less than 0.70 psi at a time of 0.10 second after the start of a 60 psi pressure being applied from the valve structure to the conduits as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to optimize the braking operation of the brake assemblies and make the braking operation more reliable.   
Re-claim 5, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and 
Re-claim 6, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-[0164] and [0179]-[0184] of Ezoe et al. and [0079]-[0084] of Vaughan et al.) but fails to explicitly disclose the pressure differential among all of the plurality of conduits is less than 3.00 psi at a time of 0.20 second after the start of a 60 psi pressure being applied from the valve structure to the conduits as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to optimize the braking operation of the brake assemblies and make the braking operation more reliable.   
Re-claim 7, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-
Re-claim 8, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-[0164] and [0179]-[0184] of Ezoe et al. and [0079]-[0084] of Vaughan et al.) but fails to explicitly disclose discloses the pressure differential among all of the plurality of conduits is less than 0.75 psi at a time of 0.30 second after the start of a 60 psi pressure being applied from the valve structure to the conduits as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to optimize the braking operation of the brake assemblies and make the braking operation more reliable.   
Re-claims 9 and 42, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-[0164] and [0179]-[0184] of Ezoe et al. and [0079]-[0084] of Vaughan et al.) but fails to explicitly disclose discloses a time delay from fastest actuation to slowest actuation when a 60 psi 
Re-claims 10 and 43, as set forth above, Ezoe et al. in view of Vaughan et al. discloses all claimed limitations including the plurality of conduits having the same length and diameters and the system configured to provide same volume and/or pressure in the conduits when the detected pressure is different than the predetermined pressure at a delayed time (note [0161]-[0164] and [0179]-[0184] of Ezoe et al. and [0079]-[0084] of Vaughan et al.) but fails to explicitly disclose discloses the time delay from fastest actuation to slowest actuation when a 60 psi pressure being applied from the valve structure to all of the plurality of conduits form all of the plurality of conduits to reach 5 psi is less than 0.010 second as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to optimize the braking operation of the brake assemblies and make the braking operation more reliable.     
Re-claim 11, Ezoe et al. fails to explicitly disclose the conduits to have substantially equal inner diameters as claimed.  However, Vaughan et al. discloses a similar air actuated system comprising a plurality of conduits, each of the plurality of conduits having substantially equal length and inner diameter and fluidly connecting the valve structure with each of the first pair of air actuated brake assemblies and each of the second pair of air actuated brake assemblies to actuate all of the air actuated brake assemblies by supplying the substantially the same volume and/or pressure of air at the same pressure to each of the air actuated brake assemblies at substantially the same time to balance braking (note the lines 12-15 and also 
Re-claim 13, Ezoe et al. discloses each of the air actuated brake assemblies comprises a disc brake assembly (note [0229]).
Re-claim 15, Ezoe et al. discloses the source of pressurized air comprises a reservoir tank (111, 121) supported by the frame and has an outlet located adjacent the valve structure (142, 112, 122) and substantially central to each of the air actuated brake assemblies (note fig. 11).
Re-claims 16 and 44, Ezoe et al. fails to explicitly disclose supplying of substantially equal volumes of pressurized air as claimed.  However, Vaughan et al. discloses a similar air actuated system comprising a plurality of conduits, each of the plurality of conduits having substantially equal length and inner diameter and fluidly connecting the valve structure with each of the first pair of air actuated brake assemblies and each of the second pair of air actuated brake assemblies to actuate all of the air actuated brake assemblies by supplying the substantially the same volume and/or pressure of air at the same pressure to each of the air actuated brake assemblies at substantially the same time to balance braking (note the lines 12-15 and also note [0079]-[0084]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conduits of Ezoe et al. to have substantially equal length and diameters as taught by Vaughan et al. will further allow to provide a balanced volume and/or pressure to the system and thus improving the operation of the system.   



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US 6,264,286 B1) in view of Dilworth et al. (US 2017/0100976 A1). 
Regarding claim 12, as set forth above, Ehrich et al. discloses all claimed limitations including a frame but fails to explicitly disclose a slider box as claimed.  However, Dilworth et al. discloses a heavy-duty vehicle comprising a frame supporting a slider box (note [0005]) having an air suspension system (note [0003]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Ehrich et al. with a slider box as taught by Dilworth et al. will provide buckle resistance, and also allow for the removal of certain cross brace members attached to the main members, thereby reducing weight and providing improved reaction of longitudinal and side forces, yet still efficiently reacting vertical and racking forces imparted on the slider box during operation of the vehicle.   

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US 6,264,286 B1) in view of Vaughan et al. (US 2018/0361815 A1), and further in view of Dilworth et al. (US 2017/0100976 A1).
Regarding claims 33-35, as set forth above, Ehrich et al. in view of Vaughan et al. discloses all claimed limitations including a frame but fails to explicitly disclose a slider box as claimed.  However, Dilworth et al. discloses a heavy-duty vehicle comprising a frame supporting a slider box (note [0005]) having an air suspension system (note [0003]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Ehrich et al. with a slider box as taught by Dilworth et al. will provide buckle resistance, and also allow for the removal of certain cross brace members attached to the main members, thereby reducing weight and providing improved reaction of longitudinal and side forces, yet still efficiently reacting vertical and racking forces imparted on the slider box during operation of the vehicle.   
Claims 12 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ezoe et al. (US 2015/0158471 A1) in view of Vaughan et al. (US 2018/0361815 A1), and further in view of Dilworth et al. (US 2017/0100976 A1).
Regarding claims 12 and 33-35, as set forth above, Ezoe et al.  in view of Vaughan et al. discloses all claimed limitations including a frame but fails to explicitly disclose a slider box as claimed.  However, Dilworth et al. discloses a heavy-duty vehicle comprising a frame supporting a slider box (note [0005]) having an air suspension system (note [0003]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Ezoe et al. with a slider box as taught by Dilworth et al. will provide buckle resistance, and also allow for the removal of certain cross brace members attached to the main members, thereby reducing weight and providing improved reaction of longitudinal and side forces, yet still efficiently reacting vertical and racking forces imparted on the slider box during operation of the vehicle.   

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13, 15, 16, 18, 20, 33-35 and 42-44 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 112 rejections, the examiner notes that the applicant does not address any remarks regarding the 112 rejections and thus the rejection is believe to be proper and valid. 
The applicant further argues that Ehrlich does not disclose or suggest substantially equal volume of pressurized air being supplied to each of the air actuated brake assemblies at substantially the same time to balance braking.  The examiner notes that the applicant does not provide any support for such argument.  As set forth above, Ehrlich discloses valve structure 
conduits (note the conduits connecting the valve structure 48 with the reservoir 50 and the brake assemblies 52) of substantially equal length, each of the conduits fluidly connecting the valve structure with the first pair of air actuated brake assemblies and the second pair of air actuated brake assemblies to actuate the air actuated brake assemblies; and 
substantially equal pressurized air is supplied to each of the air actuated brake assemblies at substantially the same time to balance braking (note the brake assemblies are connected to the valve structure 48 via conduits and are being in equidistant from the valve structure 48, wherein thus the brake assemblies receive same fluid pressure at the same time).
The applicant further argues that Ehrlich does not disclose or suggest substantially equal volume of pressurized air being supplied to each of the air actuated brake assemblies at substantially the same time to balance braking.  The examiner notes that the applicant does not provide any support for such argument.  As set forth above, Ehrlich discloses a valve (10) and a plurality of lines (34), wherein the valve allow a pressurized air directly from a pressure source (16) equally distributed to the lines with same pressurized air at the same time and thus providing a balanced braking.  
The applicant further argues that Ehrlich does not disclose or suggest substantially equal volume of pressurized air being supplied to each of the air actuated brake assemblies at substantially the same time to balance braking.  The examiner disagrees.  As set forth above, Ehrich et al. discloses all claimed limitations but fails to explicitly disclose the providing substantially equal volume as claimed.  However, Vaughan et al. discloses a similar air actuated system comprising a plurality of conduits, each of the plurality of conduits having substantially equal length and inner diameter and fluidly connecting the valve structure with each of the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657